                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-039
                                          JUDGE JAMES L. GRAHAM
SOTELO CARVAJAL-CARRANZA

                         REPORT AND RECOMMENDATION

      Defendant Sotelo Carvajal-Carranza previously pleaded not guilty
to an Indictment charging him with conspiracy to possess with intent
to distribute one kilogram or more of a substance containing a
detectable amount of heroin in violation of 21 U.S.C. § 846.
Indictment, ECF No. 16. The United States of America and defendant
thereafter entered into a plea agreement, executed pursuant to the
provisions of Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to enter a plea of guilty to the
lesser included offense to that charge.1     On May 7, 2019, defendant,
accompanied by his counsel and with the assistance of a Spanish
translator,2 appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.


      1 Under the Plea Agreement, ECF No. 27, defendant pleaded guilty to a
charge that makes no reference to quantity. The Plea Agreement also includes
an appellate waiver provision which preserves only certain claims for appeal
or collateral challenge. At the change of plea proceeding, defendant – who is
not an American citizen – acknowledged the immigration consequences of his
guilty plea.
      2 Defendant is relatively proficient in English, but the Spanish
translator remained available to provide translation service upon defendant’s
specific request.
                                      1
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Indictment and
the consequences of his plea of guilty to the lesser included offense
to that charge.    Defendant was also addressed personally and in open
court and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on March 25, 2019, represents the only
promises made by anyone regarding the charge in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the lesser included offense, which is attached to the Plea
Agreement.    He confirmed that he is pleading guilty to the lesser
included offense to Count 1 of the Indictment because he is in fact
guilty of that lesser included offense.    The Court concludes that
there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to the lesser
included offense to Count 1 of the Indictment is knowingly and
voluntarily made with understanding of the nature and meaning of the
charge and of the consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to the
lesser included offense to Count 1 of the Indictment be accepted.
Decision on acceptance or rejection of the plea agreement was deferred
for consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




May 7, 2019                                   s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
